Citation Nr: 1402643	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  98-09 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a bunionectomy of the left foot with hallux valgus and degenerative changes.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a bunionectomy of the right foot with degenerative changes of the first metatarsophalangeal and hallux valgus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran had active service from April 1989 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of this claim has since been transferred to the RO in Chicago, Illinois.  These claims were most recently remanded by the Board in June 2012 and March 2013 for further development. 

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in October 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its March 2013 remand, the Board requested in relevant part that attempts be made to obtain private records identified by the Veteran, including from Dr. Jones-Allen at Grady Hospital and Dr. Bouchard in Decatur, Georgia, according to the procedures outlined under 38 C.F.R. § 3.159 (2013).  A supplemental statement of the case (SSOC) was to be issued after all required development had been completed.  

Under 38 C.F.R. § 3.159, VA must make reasonable efforts to obtain relevant private treatment records which will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  If VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  38 C.F.R. § 3.159 (c)(1) (2013).  

If VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, VA must provide the claimant with oral or written notice of that fact and include notation of such notice in the claims file.  The notice must contain the following information:

(i) The identity of the records VA was unable to obtain;

(ii) An explanation of the efforts VA made to obtain the records;

(iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and

(iv) Notice that the claimant is ultimately responsible for providing the evidence.

38 C.F.R. § 3.159 (e) (2013).  
The record demonstrates that two requests were sent to Grady Hospital to no avail.  The Veteran and her representative were notified by phone in September 2013 that records from that facility had not been obtained.  

The record demonstrates an initial request was sent to Dr. Bouchard, but a follow-up request is not of record.  Records from this physician were not obtained and the Veteran was not provided notice as required by 38 C.F.R. § 3.159 (e).  

Given the passage of time, the Board also finds that additional VA examination is warranted.

Finally, it is unclear whether an SSOC was issued as the SSOC included with both the Virtual VA and VBMS files is for the wrong Veteran.  Therefore, upon remand, an SSOC must be issued following the completion of all requested and necessary development.  Thereafter, the Veteran and her representative should be given the opportunity to respond before the claim is returned to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain records of treatment from Dr. Bouchard under the procedures outlined in 38 C.F.R. § 3.159, including providing notice of any unavailable records to the Veteran and her representative.   

2.  Take corrective actions to associate with October 2013 SSOC with the correct claims folder.  Additionally, determine whether an SSOC had been furnished for this Veteran after the Board's March 2013 remand.

3.  Schedule the Veteran for additional VA examination of her service-connected for residuals of a bunionectomy of the left foot with hallux valgus and degenerative changes, and residuals of a bunionectomy of the right foot with degenerative changes of the first metatarsophalangeal and hallux valgus.

The examiner is specifically requested to identify all impairments attributable to her service-connected disability, to include opinion on the following:

   a) whether it is at least as likely as not that the service-connected residuals of a bunionectomy of the left foot with hallux valgus and degenerative changes, and residuals of a bunionectomy of the right foot with degenerative changes of the first metatarsophalangeal and hallux valgus results in overall disability of the left and/or right foot which is mild, moderate, moderately severe or severe in degree; and

	b) whether it is at least as likely as not that the service-connected residuals of a bunionectomy of the left foot with hallux valgus and degenerative changes, and residuals of a bunionectomy of the right foot with degenerative changes of the first metatarsophalangeal and hallux valgus results in any impairment of the left and/or ankle and, if so, describe the extent of impairment.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

